DETAILED ACTION
Receipt of Arguments/Remarks filed on January 22 2021 is acknowledged. Claims 1-30 were/stand cancelled. Claims 31-37 were added. Claims 31-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on January 22 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3 2020 was filed after the mailing date of the non-final rejection on November 12 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Objections/Rejections
The amendments filed January 22 2021 have overcome the objection to the drawings.  The drawings now contain the appropriate capitalized letters.
The amendments filed January 22 2021 have overcome the rejection of claim 1 under 35 U.S.C. 102(a)(1) and/or (a)(2) over Zaludek.  While claim 1 was amended rendering the rejection moot, Zaludek does not anticipate or render obvious the newly amended claims as the claim recite an anti-oxidant free liquid composition and Zaludek teaches an antioxidant is required. 
The amendments filed January 22 2021 have overcome the rejection of claim 1 under 35 USC 102(a)(1) and/or (a)(2) over Palepu et al.  While claim 1 was amended rendering the rejection moot, Palepu et al. does not anticipate or render obvious the newly amended claims as the claim recite an anti-oxidant free liquid composition and Palepu et al. teaches an antioxidant is required. 

New Rejections Necessitated by the Amendments filed January 22 2021


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (WO2013179248A1, cited on PTO Form 1449) in view of Palepu et al. (USPGPUB No. 20130231357).
Applicant Claims
	The instant application claims an anti-oxidant free liquid pharmaceutical composition comprising 20 mg/ml to 30 mg/ml of pemetrexed; 200 mg/ml to 300 mg/ml of propylene glycol and at least 0.5 ml/ml water; wherein the pH of the composition is from about 7.4 to 7.6; and wherein the composition comprises no more than 4% w/w impurities.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Khattar et al. is directed to pharmaceutical compositions of pemetrexed.  Pemetrexed is associated with oxidative and acidic degradation.  It has been found that the use of an organic amine and inert gas purging can be utilized to form stable parenteral formulations of Pemetrexed (pages 3-4).  The formulations contain from 2.5 to 50 mg/ml pemetrexed.  These compositions are then administered via intravenous infusion to treat patients suffering from malignant pleural mesothelioma and for second-line treatment of non-small cell lung cancer (page 8, lines 19-24).  The pH of the composition is preferably in the range of 6 to 8 (page 8, lines 11-13).  It is taught that a pH more than 7 reduces acidic degradation impurities (page 9, lines 8-14).  Example 1 shows a composition comprising pemetrexed in 25 mg/ml, propylene glycol in 0.33 ml (342 mg/ml) and water.  The stability initial is 0.7% and after 1 month is 3.5%.  Example 5 teaches pemetrexed in 25 mg, propylene glycol in 50%v/v, water to 1 mL and a nitrogen purge with a pH of 6-8.  Total impurities range from 0.38 to 1.08%.  Other examples have similar components.  Table XI shows the dilution injecting stability at 2-8 °C and 25 °C with 5% dextrose at 9 mg/ml concentration.    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. exemplify compositions with propylene glycol, Khattar et al. does not expressly teach the instantly claimed concentration of propylene glycol.  However, this deficiency is cured by Palepu et al.  Palepu et al. is directed to a pharmaceutical composition containing pemetrexed having extended storage stability.  It is taught that the compositions include water as a pharmaceutically acceptable fluid. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al. and Palepu et al. and manipulate the amount of propylene glycol.  One skilled in the art would manipulate the amount of propylene glycol taught in Palepu et al. as Palepu et al. suggests ratios of water and propylene glycol which can be utilized to form pemetrexed solutions.  Since Khattar et al. exemplifies the use of propylene glycol, one skilled in the art would have been motivated to utilize amounts taught in Palepu et al. as it is directed to a similar composition.  Regarding the claimed pH, Khattar et al. teaches an overlapping range.  Regarding the claimed amount of pemetrexed, Khattar et al. exemplifies an amount falling within the scope claimed as well as teaches an overlapping range.  Regarding the claimed impurities and the limitations of claims 35-36, Khattar et al. teaches an overlapping range of impurities.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al. and Palepu et al. and dilute the composition with dextrose and administer the composition .

Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. in view of Palepu et al. as applied to claims 31-32 and 35-37 above and in further view of Zaludek (WO2015193517A2, cited in the Office action mailed on 11/12/20).
Applicant Claims
	The instant application claims the pemetrexed is pemetrexed diacid.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Khattar et al. and Palepu et al. are set forth above.  Khattar et al. teaches pemetrexed compositions with an organic amine.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. teaches pemetrexed, Khattar et al. does not teach pemetrexed diacid.  However, this deficiency is cured by Zaludek.
	Zaludek is directed to liquid pharmaceutical composition comprising pemetrexed.  Formulations include pemetrexed diacid with an organic amine (page 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pemetrexed diacid.  It would have been obvious to one of ordinary skill in the art to try any known form of pemetrexed as a Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Khattar et al. teaches the use of the pemetrexed with an organic amine and Zaludek teaches the pemetrexed diacid with an organic amine, there is a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616